                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STAYMAR RICHARD MILLER,                       :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-138
                                              :
CHESTER POLICE DEPARTMENT                     :
OFFICER KEVIN SCHIELER, et al.,               :
     Defendants.                              :

                                             ORDER

       AND NOW, this 15th day of January, 2020, upon consideration of Plaintiff Staymar

Richard Miller’s Motion to Proceed In Forma Pauperis (ECF No. 1), his Prisoner Trust Fund

Account Statement (ECF No. 2), and his pro se Complaint (ECF No. 3), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Staymar Richard Miller, #1900114, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Warden of George W. Hill Correctional Facility or other appropriate official to assess

an initial filing fee of 20% of the greater of (a) the average monthly deposits to Miller’s inmate

account; or (b) the average monthly balance in Miller’s inmate account for the six-month period

immediately preceding the filing of this case. The Warden or other appropriate official shall

calculate, collect, and forward the initial payment assessed pursuant to this Order to the Court

with a reference to the docket number for this case. In each succeeding month when the amount

in Miller’s inmate trust fund account exceeds $10.00, the Warden or other appropriate official

shall forward payments to the Clerk of Court equaling 20% of the preceding month’s income

credited to Miller’s inmate account until the fees are paid. Each payment shall refer to the

docket number for this case.
       3.       The Clerk of Court is directed to SEND a copy of this Order to the Warden of

George W. Hill Correctional Facility.

       4.       The Complaint is DEEMED filed.

       5.       The Complaint is DISMISSED WITH PREJUDICE as to Defendant Chester

Police Department.

       6.       The Complaint is DISMISSED WITHOUT PREJUDICE for failure to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) as to Defendants Keystone Chester Crozer

Hospital Medical Personnel, Chester Police Department Officer Keven Schieler, Walter R.

Omlor, Ofc. Fraim and Ofc. L Mack. for the reasons stated in the Court’s Memorandum.

       7.       Miller may file an amended complaint within thirty (30) days of the date of this

Order. Any amended complaint must identify all defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint and shall state

the basis for Miller’s claims against each defendant. The amended complaint shall be a complete

document that does not rely on the initial Complaint or other papers filed in this case to state a

claim. When drafting his amended complaint, Miller should be mindful of the Court’s reasons

for dismissing the claims in his initial Complaint as explained in the Court’s Memorandum.

Upon the filing of an amended complaint, the Clerk shall not make service until so ORDERED

by the Court.

       8.       The Clerk of Court is DIRECTED to send Miller a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Miller may use this form to file his amended complaint if he chooses to do so.

       9.       If Miller fails to file an amended complaint in accordance with this Order, his
case may be dismissed without further notice for failure to prosecute.



IT IS SO ORDERED.

                                             BY THE COURT:


                                             /s/ Judge John Milton Younge
                                                    Judge John Milton Younge
